         4:20-cv-02791-JFA       Date Filed 02/23/21      Entry Number 31        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

    Reginald Delaney, aka Reginald                         C/A No. 4:20-cv-2791-JFA-TER
    Keith Delaney#272263,

                  Petitioner,
    v.
                                                                       ORDER
     Warden, FCI Edgefield,



                  Respondent.


         Petitioner Reginald Delaney, proceeding pro se, filed his petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 on July 30, 2020. In accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02(B)(2), (D.S.C.), the case was referred to a Magistrate Judge for review. After

Respondent filed a motion to dismiss, the Magistrate Judge advised Petitioner of the motion and

consequences for not responding pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975).

(ECF No. 22). Petitioner failed to respond.

         After receiving no response, the Magistrate Judge assigned to this action1 prepared a

thorough Report and Recommendation (“Report”) and opines that this action should be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(b). (ECF No. 26). The Report

sets forth, in detail, the relevant facts and standards of law on this matter, and this Court

incorporates those facts and standards without a recitation.


1
    The Magistrate Judge’s review is made in accordance with 28 U.S.C. § 636(b) and Local Civil
    Rule 73.02(B)(2) (D.S.C.). The Magistrate Judge makes only a recommendation to this Court.
    The recommendation has no presumptive weight, and the responsibility to make a final
    determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court is
    charged with making a de novo determination of those portions of the Report and
    Recommendation to which specific objection is made, and the Court may accept, reject, or
    modify, in whole or in part, the recommendation of the Magistrate Judge, or recommit the matter
    to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).
      4:20-cv-02791-JFA         Date Filed 02/23/21      Entry Number 31        Page 2 of 2




       Petitioner was advised of his right to object to the Report, which was entered on the docket

on January 19, 2021. (ECF No. 26). The Magistrate Judge required Petitioner to file objections

by February 2, 2021. Id. Petitioner failed to file any objections and the time for doing so has

expired. Thus, this matter is ripe for review.

       A district court is only required to conduct a de novo review of the specific portions of the

Magistrate Judge’s Report to which an objection is made. See 28 U.S.C. § 636(b); Fed. R. Civ. P.

72(b); Carniewski v. W. Virginia Bd. of Prob. & Parole, 974 F.2d 1330 (4th Cir. 1992). In the

absence of specific objections to portions of the Magistrate’s Report, this Court is not required to

give an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th

Cir. 1983).

       Here, Petitioner has failed to raise any objections and therefore this Court is not required

to give an explanation for adopting the recommendation. A review of the Report indicates that the

Magistrate Judge correctly concluded that matter should be dismissed without prejudice pursuant

to Federal Rule of Civil Procedure 41(b).

       After carefully reviewing the applicable laws, the record in this case, as well as the Report,

this Court finds the Magistrate Judge’s recommendation fairly and accurately summarizes the facts

and applies the correct principles of law. Accordingly, the Court adopts the Report and

Recommendation. (ECF No. 26). Thus, this matter is dismissed without prejudice.

IT IS SO ORDERED.



February 23, 2021                                             Joseph F. Anderson, Jr.
Columbia, South Carolina                                      United States District Judge
